 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFO1tNIA
10

11    SANDRA R.,1                             Case No. CV 18-03982 RSWL(RAO)
12                       Plaintiff,
13          v.                                ORDER ACCEPTING FINDINGS,
                                              CONCLUSIONS, AND
14    NANCY A. BERRYHILL,De uty               RECOMI~~NDATION OF UNITED
      Commissioner of Operations o~           STATES MAGISTRATE JUDGE
15    Social Security,
16                       Defendant.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, all of the
19   other records and files herein, and the Report and Recommendation of United States
20   Magistrate Judge ("Report"). The Court has further engaged in a de novo review of
21   those portions ofthe Report to which the Commissioner has objected.
22         The Commissioner contends that, contrary to the Court's findings in the
23   Report, the Administrative Law Judge ("ALJ") articulated five specific reasons for
24   discounting Plaintiff's subjective statements. (Dkt. No.22 at 1-2.) According to the
25   Commissioner,the ALJ rejected Plaintiff's allegations because the objective findings
26

27 'Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management ofthe Judicial Conference ofthe United States.
 1    were inconsistent with Plaintiff's allegations, Plaintiff's activities were inconsistent
 2    with the alleged severity of her impairments, Plaintiff stopped working not due to
 3   disability but because her employer's business closed,Plaintiffpresented no evidence
 4   of treatment after March 2015, and Plaintiff was able to participate and interact
 5   appropriately at the hearing. (Id.)
 6          Although the ALJ objectively summarized these portions of the record, the
 7   ALJ did not connect them to Plaintiff's testimony and did not explain what testimony
 8   was not credible, as is required. See Holohan v. Massanari, 246 F.3d 1195, 1208
 9 (9th Cir. 2001)("[T]he ALJ must specifically identify the testimony she or he finds

10   not to be credible and must explain what evidence undermines the testimony."); SSR
11   16-3p, 2016 WL 1119029, at *9 (S.S.A. Mar. 16, 2016)("The determination or
12   decision must contain specific reasons for the weight given to the individual's
13   symptoms, be consistent with and supported by the evidence, and be clearly
14   articulated so the individual and any subsequent reviewer can assess how the
15   adjudicator evaluated the individual's symptoms."). "[P]roviding a summary of
16   medical evidence in support of a residual functional capacity finding is not the same
17   as providing clear and convincing reasons for finding the claimant's symptom
18   testimony not credible." Brown-Hunter v. Colvin, 806 F.3d 487,494(9th Cir. 2015)
19 (emphasis in original). Providing only a summary of the evidence supporting the

20   ALJ's determination, without some reasoning, is reversible error. See Treichler v.
21   Comm'r ofSoc. Sec. Admin., 775 F.3d 1090, 1103 (9th Cir. 2014); see also Reysen
22   v. Berryhill, 743 F. App'x 812, 815 (9th Cir. 2018)(finding error when an ALJ cited
23   to treatment records but failed to identify specific testimony that was inconsistent
24   with those records).
25   ///

26   ///

27   ///

28   ///

                                                2
 1         Accordingly, the Court hereby accepts and adopts the findings, conclusions,
 2   and recommendations ofthe Magistrate Judge.
 3         IT IS ORDERED that the decision of the Commissioner of Social Security is
 4   reversed, and the matter is remanded for further administrative action.
 5
                                                    fs ~ .',~~ ~.s`~~ ~.~.~~`
 6
     DATED: (~~~~~/ ~'               f~                     +
                                           RONALD S.W. LEW
 7                                         iJIVITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
